                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 ROGER FRISBY,                                                                           Plaintiff,

 v.                                                      Civil Action No. 3:17-cv-530-DJH-RSE

 LOUISVILLE METROPOLITAN
 GOVERNMENT and
 STEVE CONRAD,                                                                        Defendants.

                                            * * * * *

                         MEMORANDUM OPINION AND ORDER

       In September 2016, Roger Frisby learned that he had not been selected to be a Louisville

Metro Police Officer. (Docket No. 1, PageID # 3) Frisby sued the Louisville Metro Police

Department and LMPD Chief Steve Conrad, alleging that he was not hired because of a survey of

officers he conducted while working for the Louisville Metro Department of Corrections (LMDC).

(Id., PageID # 3-4) Frisby asserts that this decision constituted an unlawful refusal to hire in

violation of his First Amendment right to freedom of speech. (Id., PageID # 4)

       Defendants have moved for summary judgment (D.N. 24), arguing that (1) Frisby’s survey

did not constitute protected speech; (2) Frisby cannot demonstrate that the survey was a substantial

factor in the decision not to hire him; (3) their interest in maintaining harmony and efficiency in

the police department outweighed Frisby’s claim to protected speech; and (4) Frisby failed to

develop proof of any LMPD policy or custom causing his rights to be violated. (Id., PageID # 51)

Because Frisby has not established a prima facie case of First Amendment retaliation, the Court

will grant Defendants’ motion for summary judgment.




                                                 1
                                                 I.

       Frisby began working as a corrections officer at LMDC in 2006. (D.N. 1, PageID # 2) In

the fall of 2012, Frisby was also a student at the University of Louisville. (D.N. 27, PageID # 91)

During the fall semester, Frisby took a course, Designing Learning, in which each student was

required to complete a project that assessed problems associated with an organization of which the

student was already a member. (D.N. 24, PageID # 52; D.N. 27, PageID # 91) Frisby claims that

he identified high divorce rates as a social issue commonly associated with being employed in law-

enforcement positions, and he set out to examine the causes of those high rates to create a training

module for his Designing Learning project. (D.N. 27, PageID # 91; D.N. 27-8, PageID # 175) In

researching this project, Frisby used his work email to access and contact thirty-four female LMPD

officers. (D.N. 24, PageID # 51) Frisby sent these female officers a survey, asking them to

anonymously answer questions. (D.N. 27, PageID # 91) According to Frisby, he surveyed both a

control group and a focus group to gather data on the differing behaviors between men and women

within the police department and outside of the police department. (Id.)

       On December 13, 2012, Frisby sent the initial email to a group of female officers asking

whether they would be interested in participating in his survey. (Id., PageID # 92; D.N. 24, PageID

# 52) He asserts that he received responses from women who were interested, to whom he sent an

email with a link to a third-party online survey system. (D.N. 27, PageID # 92) The link took

individuals directly to the ten-question survey. (Id.) Frisby recalled the survey including questions

such as “[d]o you ever hear any water cooler talk about so-and-so being promiscuous and, if so,

does that offend you?”; “[h]ow many sexual partners have you had since becoming an officer who

are also officers?”; and “[a]re you currently married or single?” (D.N. 27-8, PageID # 189)




                                                 2
       Upon completion of the survey, Frisby states, he gathered the anonymous results, “assessed

them,” and sent the results on December 15, 2012, to those individuals he believed had expressed

an interest. (Id.) The email, entitled “results,” stated in pertinent part:

       The results of our survey are in and have shown to be a perfect match to my theory
       of “why they do it.” First, I would like to start by thanking those of you that
       participated in the survey and behavior study. What we have learned is not only
       alarming but should really be discussed in greater detail and formatted as an academy
       class for the female officer.

       In the mind of the female officer she is the underdog from day one by attempting to
       gain trust, respect, and a belonging feeling from her male counterparts. She will
       become desensitized by certain behavior and language and even adapt certain male
       traits as she moves through her career. The study was to discover if that goes as far
       as SEXUAL BEHAVIOR, and that has rather clearly been proven. Throughout my
       life I’ve learned that the stereotypical male is only as faithful as his options and that
       behavior, be it right or wrong, has almost been accepted by society.

(D.N. 27-1, PageID # 114) The email further stated that the female officers “participated in the

study as our focus group and another group of females that work in an office environment

participated in our control group” and that the “results could not be more opposite.” (Id.)

       Frisby’s email created outrage among female officers. One officer filed a complaint,

stating that the communication

       is not only offensive but shows character unbecoming to an officer. He sent it out to
       “random” female officers and it has a survey concerning our “sexual behavior” as he
       put it. He said on his second email that he received results from that survey but [no]
       one I have talked to even participated. The results however according to him
       indicated we were all promiscuous. I am more th[a]n offended I am extremely
       angry . . . .

(D.N. 24-5, PageID # 72) Another responded directly to Frisby, noting that his email “was sent to

people who did not participate in [his] study, not to mention, [he] failed to state [his] Divorce Rate

activity being a part of such survey” and also remarking that Frisby was “out of [his] league,

without permission, and spouting results that are vague and demeaning.” (D.N. 24-6, PageID # 73)

Frisby testified at his deposition that he sought out this information because he believed women in


                                                   3
law enforcement “get desensitized by the language that they hear, the things that they see, and

slowly they start to lose their femininity, and that’s what leads or is a trigger to cheating.” (D.N.

27-8, PageID # 190)

       Following the complaints of female LMPD officers, Frisby was disciplined by LMDC for

unauthorized use of his work email. (D.N. 24-7, PageID # 75-76) Frisby explained that he used

his work email because he “had access to the females in law enforcement through [his] email

account” and that “coming from my .gov account, it would have a little bit more weight and they

would actually look at it and not just discard it to spam.” (D.N. 27-8, PageID # 171) He believed

that the only way he had access to these officers was through his louisvilleky.gov email. (Id.,

PageID # 172) In an apology email sent to the LMPD officers, Frisby explained that he was

reaching out to his peers for a research project for a course at the University of Louisville. (D.N.

24-7, PageID # 82) He also explained that he was in the process of surveying females from other

professions and male officers (id.), though he later admitted he had not surveyed any male officers.

(D.N. 27-8, PageID # 192) Frisby asserts that he was forced to write an alternate paper on a

different subject due to the backlash. (D.N. 24-3, PageID # 69; D.N. 27-8, PageID # 174) Frisby

states that his deputy chief at LMDC told him that he could no longer access any of the people in

his focus group and to abandon the project. (D.N. 27-8, PageID # 172, 174) Frisby asserts that

he ended the study “upon being verbally disciplined by LMDC for his use of its email system to

submit the survey questions and requests by his supervisors to drop the research project.” (D.N.

27, PageID # 93) But this explanation is inconsistent with the undisputed facts established during

discovery.

       The fall 2012 semester ended on December 12, 2012, while Frisby’s initial survey email

was sent the next day on December 13, 2012. (D.N. 24, PageID # 52) Furthermore, Frisby’s



                                                 4
meeting with his deputy chief was not until December 18, 2012. (D.N. 27-8, PageID # 176) Frisby

maintains that he developed his theory during his Designing Learning class in the fall of 2012 and

that although his research was incomplete at that time, he had every intention of carrying the

project through for another class in a later semester had he not been told by superiors to abandon

the project. (D.N. 27, PageID # 93; D.N. 27-8, PageID # 192) Frisby took classes in the spring of

2012, but he failed or withdrew from every class. (D.N. 27-8, PageID # 185) He did not take

courses again until the summer of 2014. (Id., PageID # 180)

         In 2016, Frisby applied to become an LMPD officer. (D.N. 27, PageID # 93) The LMPD

selection process includes a background check and personal interviews that take place over a

period of several months. (D.N. 27, PageID # 93) Frisby had satisfied all of the preliminary

requirements and was recommended for employment by the officer conducting his background

investigation, Alex Lee. (Id., PageID # 94) In Frisby’s Background and Investigation report there

was a “pros” and “cons” section, and Frisby’s report contained no “cons.” (D.N. 27, PageID # 95)

Lee was aware of Frisby’s email/survey issue, to the extent that Frisby had told Lee that he “had

completed a research paper on divorce rates among police officers which included a survey that

was sent out department wide.” (D.N. 27-6, PageID # 139) At his deposition, Lee testified that

he was not surprised when he was shown Frisby’s discipline action notice, but that if he’d had the

document at the time, he would have listed Frisby’s discipline in the “con” section. (Id., PageID

# 142)

         Once investigations are completed, the final part of the “hiring phase” is the applicant

review meeting with the chief and a panel of his command staff and members of the Recruitment

and Background Investigation Unit. (D.N. 24, PageID # 54; D.N. 27, PageID # 95) Each

candidate’s picture and qualifications are displayed on a PowerPoint slide, with Chief Conrad



                                                5
ultimately deciding who is hired as an LMPD officer. (D.N. 27, PageID # 96)        On August 12,

2016, Frisby was considered in the chief’s Selection Panel meeting. (D.N. 24, PageID # 54)

During this meeting, a member of the command staff asked whether Frisby was the person who

sent out “that survey.” (D.N. 27-7, PageID # 162) Lee responded in the affirmative and explained

that Frisby “received discipline for that . . . from Corrections.” (Id.) Chief Conrad then stated,

“okay, I pass.” (Id.)

                                                    II.

       Summary judgment is required when the moving party shows, using evidence in the record,

“that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see 56(c)(1). For purposes of summary judgment, the

Court must view the evidence in the light most favorable to the nonmoving party. Loyd v. Saint

Joseph Mercy Oakland, 766 F.3d 580, 588 (6th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986)). If the nonmoving party “fails to properly support an assertion of fact

or fails to properly address another party’s assertion of fact as required by Rule 56(c),” the fact

may be treated as undisputed. Fed. R. Civ. P. 56(e)(2)-(3). To survive a motion for summary

judgment, the nonmoving party must establish a genuine issue of material fact with respect to each

element of each of his claims. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (noting that

“a complete failure of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial”).

       To prevail on a claim under 42 U.S.C. § 1983, “a plaintiff must show that he was deprived

of rights guaranteed under the United States Constitution or federal law by a person acting ‘under

color of state law.’” Haines v. Fed. Motor Carrier Safety Admin., 814 F.3d 417, 429 (6th Cir.

2016) (quoting Strickland on Behalf of Strickland v. Shalala, 123 F.3d 863, 866 (6th Cir. 1997)).



                                                    6
First Amendment retaliation claims are analyzed under a burden-shifting framework. See Dye v.

Office of the Racing Comm’n, 702 F.3d 286, 294 (6th Cir. 2012). To establish a prima facie case

of First Amendment retaliation against Defendants under § 1983, Frisby must establish that “(1) he

engaged in protected conduct; (2) he suffered an adverse action likely to chill a person of ordinary

firmness from continuing to engage in the protected activity; and (3) his protected conduct was a

substantial or motivating factor in the adverse action.” Kelly v. Warren Cty. Bd. of Comm’rs, 396

F. App’x 246, 249-50 (6th Cir. 2010) (citing Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

1999) (en banc)). “When a potential public employee seeks to demonstrate protected conduct in

the First Amendment retaliation context, he must show that his speech touched on a matter of

public concern.” 1 Id. at 250 (referencing Connick v. Myers, 461 U.S. 138, 145-49 (1983)). If

Frisby makes the prima facie showing, the burden shifts to Defendants. Id. (citing Mt. Healthy

Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)). Defendants may defeat Frisby’s claim

by showing that, either under the balancing test established by Pickering v. Board of Education,

391 U.S. at 150, or the mixed-motive analysis established by Mt. Healthy, 429 U.S. at 287, it would

not have hired Frisby “even absent his protected conduct.” Id.




1
  The parties dispute whether Frisby was speaking as a citizen or a public employee when he sent
the survey and corresponding results email. (See D.N. 27, PageID # 103-05; D.N. 28, PageID #
196) Although Frisby was a public employee at all relevant times, he alleges unlawful refusal to
hire. (D.N. 1, PageID # 4) Thus, his status for purposes of this claim is that of a potential public
employee, and the citizen/public employee analysis is not relevant. See Kelly, 396 F. App’x at
249-50. The Court would reach the same conclusion regardless of Frisby’s status because a
plaintiff must always show the alleged protected speech was on a matter of public concern in order
to establish a prima facie case of First Amendment retaliation. See Dye v. Office of the Racing
Comm’n, 702 F.3d 286, 294 (6th Cir. 2012) (finding that a plaintiff must first make a prima facie
case of retaliation, showing that “(1) he engaged in constitutionally protected speech” (internal
quotation and citation omitted)); see also Hughes v. Region VII Area Agency on Aging, 542 F.3d
169, 180 (6th Cir. 2008) (“First, a court must ascertain whether the relevant speech addressed a
matter of public concern.” (quoting Rodgers v. Banks, 344 F.3d 587, 596 (6th Cir. 2003))).
                                                 7
       Frisby asserts that his survey and its results addressed a matter of public concern. (D.N.

27, PageID # 105) “Whether a plaintiff’s speech addressed a matter of public concern is a question

of law . . . .” Barnes v. McDowell, 848 F.2d 725, 733 (6th Cir. 1988). “If the plaintiff’s speech

did not address a matter of public concern, no further inquiry is necessary.” Id. Whether Frisby’s

speech addressed a matter of public concern “must be determined by the content, form, and context

of a given statement, as revealed by the whole record.” Connick, 461 U.S. at 147-48. “When

employee expression cannot be fairly considered as relating to any matter of political, social, or

other concern to the community, government officials should enjoy wide latitude in managing their

offices, without intrusive oversight by the judiciary in the name of the First Amendment.” Id. at

146.

       It is undisputed that Frisby’s survey inquired only about the female officers’ sexual

behavior. When asked whether his survey was about the “sexual conduct of female members” of

the LMPD, Frisby responded, “That’s fair to say, yes.” (D.N. 27-8, PageID # 189) The “results”

email sent by Frisby specifically explained that his survey was sent out to discover if female

officers’ adoption of certain male traits “goes as far as SEXUAL BEHAVIOR” and asserted that

this theory had been “rather clearly proven.” (D.N. 24, PageID # 51) The survey itself included

questions about “water cooler discussions” of promiscuity and asked the female officers about

their number of sexual partners. (D.N. 27-8, PageID # 189) Frisby even noted that his “control

group” was asked similarly sex-based questions, such as “how many sexual partners have you had

at your office in your current career field?” (Id., PageID # 174)

       It is true that “[t]he inappropriate or controversial character of a statement is irrelevant to

the question [of] whether it deals with a matter of public concern.” Rankin v. McPherson, 483

U.S. 378, 387 (1983). But Frisby has not shown—nor does he actually argue—that the sexual



                                                 8
behavior of a group of female LMPD officers is a matter of “political, social, or other concern to

the community.” Connick, 461 U.S. at 146. Even assuming that divorce is a matter of public

concern and that the survey was part of larger research on divorce, the emails in question contained

no mention of Frisby’s divorce theory.2 (See D.N. 24-6, PageID # 73) Rather, Frisby only

mentioned such a project in his “apology” email after being reprimanded for inappropriate use of

his work email. (D.N. 24-7, PageID # 82)

       Further, if Frisby were able to recover the results of his survey and release them to the

public, they would convey no information beyond the sexual behaviors of this discrete group of

thirty-four female officers. See Connick, 461 U.S. at 148 (remarking that “the questionnaire, if

released to the public, would convey no information at all other than the fact that a single employee

is upset with the status quo”). No questions about divorce were included in the survey, and Frisby

has acknowledged that his survey was solely about the sexual conduct of female LMPD members.

(See D.N. 77-8, PageID # 170, 189). As such, Frisby’s survey does not provide any societal value.

See Albert v. Mitchell, 42 F. App’x 691, 693 (6th Cir. 2002) (“That two corrections officers

engaged in an affair in violation of department rules, though perhaps appealing to the prurient

interest of some members of the public and [the plaintiff], does not implicate a matter of public

concern.”).

       Because the alleged protected speech did not address a matter of public concern, no further

inquiry is required, and summary judgment is proper. See Barnes, 848 F.2d at 733; Celotex Corp,

477 U.S. at 322-23; see also Connick, 461 U.S. at 146 (noting that if the speech “cannot be fairly




2
  Frisby alleges that Conrad’s refusal to hire him “because of his earlier survey of officers” was
unlawful. Thus, Frisby’s survey and its results are the only speech at issue. (See D.N. 1, PageID
# 4)
                                                 9
characterized as constituting speech on a matter of public concern, it is unnecessary for [the Court]

to scrutinize the reasons for [his] discharge”).3

                                                    III.

       Frisby has failed to establish a prima facie case of retaliation because his survey and

corresponding emails were not on a matter of public concern.              Frisby’s First Amendment

retaliation claim therefore fails, and the Defendants are entitled to judgment as a matter of law.

Accordingly, and the Court being otherwise sufficiently advised, it is hereby

       ORDERED that Defendants’ motion for summary judgment (D.N. 24) is GRANTED. A

separate judgment will be entered this date.

       September 27, 2019




                                                              David J. Hale, Judge
                                                           United States District Court




3
 The parties also dispute whether LMPD may be held liable under § 1983. (D.N. 24, PageID #
60-61; D.N. 27, PageID # 11-12) But, in light of the Court’s conclusion that Frisby has failed to
establish a prima facie case of First Amendment retaliation, it need not address the question of
municipal liability.
                                                    10
